Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Rourk on 8 March 2021.

The application has been amended as follows: 

Claim 20: (Currently Amended)
A circuit, comprising: 
at least one solid-state switch; 
at least one power converter coupled across a first terminal and a second terminal of the at least one solid-state switch and configured to convert power from a power source coupled to the at least one solid-state switch from a first voltage level to a second voltage level and to provide the converted power at the second voltage level to at least one component including a switch controller for driving the at least one solid-state switch; 
a current controller coupled to an output of the power converter and configured to limit an amount of current supplied from [[a]] the first terminal and [[a]] the second terminal of the ; and
one or more additional solid-state switches each comprising respective switch controllers for driving the one or more additional solid-state switches, the respective switch controllers each coupled to receive the converted power from the at least one power converter.

Claim 21: (Canceled)

Claim 25: (Currently Amended):
The circuit of claim 20 wherein of the at least one solid-state switch and the one or more additional solid-state switches are coupled to a programmable respective isolation capacitors, the circuit further comprising a negative boost circuit including a clocked charge pump coupled to the at least one solid-state switch and the one or more additional solid-state switches

Claim 26: (Currently Amended)
The circuit of claim 20 wherein the power converter comprises a diode bridge rectifier and the at least one component comprises an integrated controller

Claim 28: (Currently Amended)
The circuit of claim 20 wherein the at least one component comprises an integrated controller configured to measure two or more load currents

Claim 30: (Currently Amended) 


Claim 31: (Currently Amended) 
The circuit of claim 20 further comprising a load voltage monitor configured to store load voltage data and to detect changes in load voltage over time

Claim 35: (Currently Amended) 
The circuit of claim 20 further comprising a voltage controller coupled to the power converter 

Claim 37: (Currently Amended) 
The circuit of claim 20 wherein the at least one component comprises an integrated controller 

Terminal Disclaimer
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10203707 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 20, 22-39, as filed 29 December 2020 and further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 20 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a circuit comprising combination of features including "at least one solid-state switch; at least one power converter coupled across a first terminal and a second terminal of the at least one solid-state switch and configured to convert power from a power source coupled to the at least one solid-state switch from a first voltage level to a second voltage level and to provide the converted power at the second voltage level to at least one component including a switch controller for driving the at least one solid-state switch; a current controller coupled to an output of the power converter and configured to limit an amount of current supplied from the first terminal and the second terminal of the at least one solid state switch to the at least one component based on a control signal from the at least one component; and one or more additional solid-state switches each comprising respective switch controllers for driving the one or more additional solid-state switches, the respective switch controllers each coupled to receive the converted power from the at least one power converter". As previously discussed, Simard and similarly Warren (US2013/0221117) and Zuehlke (US5736795) disclose solid-state switch circuits having power converter coupled to receive power from across the switch terminals from a coupled power source with a current controller limiting the current being drawn by the converter. Although Warren discloses a general arrangement with multiple solid-state switches, Warren and the cited prior art of record does not sufficiently teach or disclose however further having arrangement of multiple solid-state switches with separate switch driving controllers each coupled to receive power from the current limited power converter connected as recited and 
Claims 22-39 are allowed for being dependent on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836